DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the computer implemented method of claims 1-10, the system of claims 11-14, and the non-transitory computer readable medium of claims 16-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 1: A computer-implemented method comprising: determining, by a computing system, popularity scores for a set of audio content items; ranking, by the computing system, the set of audio content items based at least in part on the popularity scores, the popularity scores based at least in part on signals associated with a social networking system; and generating, by the computing system, a music chart based at least in part on the ranking. Claims 11 and 16 include similar language.
	The limitation of receive, determining, by a computing system, popularity scores for a set of audio content items, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user making an observation or evaluation of audio content item popularity scores and/or manually calculating audio content item popularity scores.
The limitation ranking, by the computing system, the set of audio content items based at least in part on the popularity scores, the popularity scores based at least in part on signals associated with a social networking system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “ranking” in the context of this claim encompasses the user thinking that more popular audio content items should be ranked higher than less popular audio content items. 
generating, by the computing system, a music chart based at least in part on the ranking, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of the audio content items arranged in order based on the ranking.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computer, computing system, system, processor, memory, and non-transitory computer readable medium. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 26, 43, and 71-78 of the published instant specification make it clear that the disclosed functionality is implemented on well-known 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer, computing system, system, processor, memory, and non-transitory computer readable medium, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 26, 43, and 71-78 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 9, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eugene Nicolov, Pub. No.: US 20100318544 A1, hereinafter Nicolov.

As per claim 1, Nicolov discloses a computer-implemented method comprising: 
(paragraphs 57, 60); 
ranking, by the computing system, the set of audio content items based at least in part on the popularity scores (paragraphs 60, 61), the popularity scores based at least in part on signals associated with a social networking system (paragraphs 24, 33-53, 57); and 
generating, by the computing system, a music chart based at least in part on the ranking (see paragraphs cited above including at least paragraph 24, 61, 66, 74, 75). 

As per claim 2, Nicolov discloses the computer-implemented method of claim 1, wherein the signals associated with the social networking system include at least one of: production signals, consumption signals, or engagement signals associated with the set of audio content items (paragraphs 24, 33, 34, 50-53).  

As per claim 3, Nicolov discloses the computer-implemented method of claim 2, wherein the production signals are based at least in part on numbers of created content items associated with the set of audio content items (paragraphs 59-60 disclose observing numbers of data indicating whether media was bought online or downloaded to a collection, both resulting in the creation of content items in a user’s collection). 

Nicolov discloses the computer-implemented method of claim 2, wherein the consumption signals are based at least in part on numbers of instances of access of content items associated with the set of audio content items (see rejection of claim 2 including at least paragraphs 31, 33 and 57).

As per claim 6, Nicolov discloses the computer-implemented method of claim 2, wherein the popularity scores are further based at least in part on weights relating to at least one of: time factors or signal type factors (see at least paragraphs 60, 73-76, 84).

As per claim 8, Nicolov discloses the computer-implemented method of claim 1, wherein the music chart includes social connection information associated with a user (see paragraphs cited above including at least paragraphs 24, 61, 66, 74, 75).  

As per claim 9, Nicolov discloses the computer-implemented method of claim 1, wherein the music chart includes at least one interaction that involves generation of a new content item based at least in part on one of the set of audio content items (see paragraphs cited above including at least 61, 78, 80, 81, 82, 84).

Nicolov, paragraphs 20-23 for the system and non-transitory computer-readable storage medium of claims 11 and 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolov in view of Trent McKenzie, Pub. No.: US 20140324885 A1, hereinafter McKenzie. 

As per claim 5, Nicolov discloses the computer-implemented method of claim 2. Nicolov does not expressly disclose, however, in the related field of endeavor of analyzing audio content item usage, McKenzie discloses wherein the engagement signals are based at least in part on numbers of comments associated with content items associated with the set of audio content items (McKenzie, paragraphs 45, 51 and 52).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because McKenzie’s teaching would have allowed Nicolov to include signals based on numbers of comments as this is one example of another user to media reference / input / variable / factor that could be used to determine a popularity rating for media as stated by Nicolov in at least 

As per claim 10, Nicolov discloses the computer-implemented method of claim 1. Nicolov does not expressly disclose, however, in the related field of endeavor of analyzing audio content item usage, McKenzie discloses wherein the ranking is further based at least in part on a geographic region (McKenzie, paragraph 52, 90).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because McKenzie’s teaching would have allowed Nicolov to consider geographic location information as part of the ranking that is based on signals as this is one example of another reference / input / variable / factor that could be used to determine a popularity rating for media, for ranking purposes, as stated by Nicolov in at least paragraphs 34, 57, 59. This combination would result in a media scoring and ranking technique that is more relevant to users because it emphasizes a user’s locality. 
 
Claims 15 and 20 are analogous to claims rejected above and are therefore likewise rejected. 

7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolov in view of J. Scott Warner, Pub. No.:  US 20130275506 A1, hereinafter Warner.

As per claim 7, Nicolov discloses the computer-implemented method of claim 1. Nicolov does not expressly disclose, however, in the related field of endeavor of providing audio content item to users, Warner discloses further comprising: generating, by the computing system, a shortcut that provides access to the music chart, wherein the shortcut is generated based at least in part on a search involving a trigger word.  (Warner, paragraphs 40-41 and see Nicolov as cited in the rejection of claim 1 for the music chart).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Warner’s teaching would have allowed Nicolov to enable users to obtain a list of popular songs by means of entering a hash tag denoted search trigger word. This would allow users to quickly learn about the most popular songs / music chart or currently trending music content.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Garbow et al.
Generation of Collaborative Playlist Based Upon Musical Preference Data from Multiple Digital Media Players
US 20080091717 A1; see paragraphs 2 and 18 with respect to claims 1, 3, 5, 11, 16.

Bowery
MUSIC DISTRIBUTION SYSTEM
US 20170193100 A1; see paragraphs 22-29 with respect to claims 1, 11 and 16.

Ip et al.
MUSIC RECOMMENDATIONS FROM TRENDING QUERIES
US 20180189391 A1; see paragraphs 30-34, 40 with respect to claims 1, 9, 11, 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154